DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission dated March 4, 2021, has been entered.
Claim Objections
Claims 1 and 22 are objected to because of the following informalities.
Considering Claims 1 and 22: In both claims 1 and 22, it appears that the second and fourth structures are duplicates.  Applicant should remove the duplicated structures.  Appropriate correction is required.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any  1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-6, 8-11, 14, 31, and 32 are rejected under 35 U.S.C. § 103 as being unpatentable over JP2012121997 (“Kitaguchi”; see English-language machine translation in 14-page document made of record by the examiner on August 14, 2020).
Considering Claims 1 and 4: Kitaguchi teaches a polyamide resin used as a curing agent for epoxy resins.  (Kitaguchi, ¶ 0002).  Kitaguchi teaches an example polyamide resin that is made by reacting an amine component that is 1-[2-[(2-aminoethyl)amino]ethyl]amino-2-propanol with linseed fatty acid dimer.  (Id. ¶¶ 0060-0061).  The linseed fatty acid dimer of Kitaguchi reads on the fatty acid component of claim 1.  
	The 1-[2-[(2-aminoethyl)amino]ethyl]amino-2-propanol in the example of Kitaguchi does not read on one of the selectively modified multifunctional amines of claim 1.  However, Kitaguchi teaches that 2-(2-aminoethylamino)ethanol is another preferred amine component that is used in making the polyamide resin.  (Id. ¶¶ 0016, 0025-0026).  The 2-(2-aminoethylamino)ethanol of Kitaguchi reads on the sixth structure recited by claim 1.  Kitaguchi is analogous art because it is directed to the same field of endeavor as the claimed invention, namely polyamine-type curing agents for epoxy resins.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the 1-[2-[(2-aminoethyl)amino]ethyl]amino-2-propanol in the example of Kitaguchi with the 2-(2-aminoethylamino)ethanol of Kitaguchi, and the motivation to have done so would have been that Kitaguchi identifies 2-(2-aminoethylamino)ethanol as another preferred amine component used for making the polyamide resin of Kitaguchi.  (Id. ¶ 0026).
	Furthermore, Kitaguchi generally teaches that it is suitable to prepare the amino component by reacting ethylene oxide or propylene oxide with a variety of polyamines, including triethylenetetramine (TETA) and tetraethylenepentamine (TEPA).  (Kitaguchi, ¶ 0024).  One of ordinary skill would reasonably expect that the reaction of ethylene Id.).  The ethylene oxide adduct of TETA or TEPA suggested by Kitaguichi read on the “hydroxyethyl polyethylenepolyamine” limitation of claim 4.
Considering Claim 2: Kitaguchi teaches a fatty acid dimer.  (Kitaguchi, ¶ 0060).
Considering Claim 3: Kitaguchi teaches that the viscosity of the reaction solution increases with the progress of the reaction but does not solidify upon completion of the reaction.  (Kitaguchi, ¶ 0039).  Kitaguchi is silent as to the viscosity of the polyamide resin used as a curing agent.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the reference.  However, the reference teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, the claimed combination of the claimed amine component with the claimed fatty acid component produces a curing agent exhibiting the claimed viscosity.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. a viscosity of about 6,000 to 100,000 mPa·s, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Alternatively, Kitaguchi teaches that the viscosity of the reaction solution increases with the progress of the reaction but does not solidify upon completion of the reaction.  (Kitaguchi, ¶ 0039).  One of ordinary skill in the art would have a reasonable expectation that the viscosity of the polyamide resin would be result effective variable that one of ordinary skill in the art would be motivated to optimize in order to achieve In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the viscosity of the polyamide resin through routine experimentation, and the motivation to have done so would have been to achieve effective blending with the epoxy resin to be cured and effective rheological properties for an intended use of the cured resin.
Considering Claim 5: Kitaguchi teaches generally that the amine component used to cure an epoxy resin may contain an additional polyamine such as ethylenediamine, diethylenetriamine, or triethylenetetramine.  (Kitaguchi, ¶ 0028).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the additional polyamine taught by Kitaguchi to the polyamide resin curing agent of Kitaguchi, and the motivation to have done so would have been, as Kitaguchi suggests, that it is suitable to use to add an additional polyamine such as ethylenediamine, diethylenetriamine, or triethylenetetramine.  (Id.).
Considering Claims 6 and 8-10: Kitaguchi teaches that the linseed fatty acid dimer contains 7 percent monomeric acid and 14 percent trimeric acid.  (Kitaguchi, ¶ 0060).  One of ordinary skill in the art would reasonably expect that the balance (i.e., 79 percent) of the linseed fatty acid dimer would correspond to the dimer.
Considering Claim 11: Kitaguchi teaches linseed fatty acid.  (Kitaguchi, ¶ 0060).  Linseed oil contains predominantly the fatty acid linolenic acid, which is a fatty acid with 18 carbon atoms and 3 units of unsaturation.  See evidentiary reference David J. Anneken et al., Fatty Acids, in 14 Ullmann’s Encyclopedia of Industrial Chemistry 73, 82, Table 11, published online 2006.
Considering Claim 14: Kitaguchi teaches linseed fatty acid.  (Kitaguchi, ¶ 0060).  Linseed oil contains predominantly the fatty acid linolenic acid, which is a fatty acid with 18 carbon atoms and 3 units of unsaturation.  See evidentiary reference David J. Anneken et al., Fatty Acids, in 14 Ullmann’s Encyclopedia of Industrial Chemistry 73, 
Considering Claim 31: Kitaguchi does not expressly teach that the product of the reaction contains a component with the claimed structure.  However, this structure would necessarily flow from the amidation reaction taught by Kitaguchi at ¶¶ 0060-0061 upon replacement of the amine component used in the example with an amine component that is a reaction product of ethylene oxide and TETA or TEPA, suggested by Kitaguchi at ¶ 0024, and discussed above with respect to claims 1 and 4.
Considering Claim 32: Kitaguchi does not expressly teach that the product of the reaction contains a component with the claimed structure.  However, this structure would necessarily flow from the amidation reaction taught by Kitaguchi at ¶¶ 0060-0061 upon replacement of the amine component used in the example with an amine component that is a reaction product of ethylene oxide and TETA or TEPA, suggested by Kitaguchi at ¶ 0024, and discussed above with respect to claims 1 and 4.  The structure depicted by claim 32 is the bis-amide of a Diels–Alder product formed by two unsaturated fatty acids.  One of ordinary skill in the art would know that fatty acid dimers form through Diels–Alder reactions.  See evidentiary reference David J. Anneken et al., Fatty Acids, in 14 Ullmann’s Encyclopedia of Industrial Chemistry 73, 101, second column, published online 2006.
Claims 15 and 17-21 are rejected under 35 U.S.C. § 103 as being unpatentable over JP2012121997 (“Kitaguchi”; see English-language machine translation in 14-page document made of record by the examiner on August 14, 2020).
Considering Claims 15, 20, and 21: Kitaguchi teaches an example of the preparation of an amine component that is 1-[2-[(2-aminoethyl)amino]ethyl]amino-2-propanol.  (Id. ¶ Id. ¶¶ 0005, 0053).  While the DETA of Kitaguchi does not fall within the scope of the polyamine of claim 15, Kitaguchi generally teaches that it is suitable to prepare the amino component from the reaction between ethylene oxide and triethylenetetramine (TETA) rather than from propylene oxide and DETA.  (Kitaguchi, ¶ 0024).  The TETA of Kitaguchi falls within the scope of the polyamine of claims 15 and 20.  The ethylene oxide of Kitaguchi reads on the epoxide of claims 15 and 21.  Kitaguchi is analogous art because it is directed to the same field of endeavor as the claimed invention, namely polyamine-type curing agents for epoxy resins.
One of ordinary skill would have had a motivation and reasonable expectation of success in replacing the adduct of propylene oxide and DETA of the example of Kitaguchi with the adduct of ethylene oxide and TETA suggested by Kitaguchi at ¶ 0024 because Kitaguchi expressly identifies ethylene oxide and TETA as precursors for the amine component.  (Id.).
Considering Claims 17-19: Kitaguchi teaches that it is suitable to use a variety of polyamines, including diethylenetriamine, triethylenetetramine, tetraethylene-pentamine, and pentaethylenehexamine to preparing the polyamide resin curing agent.  (Kitaguchi, ¶ 0024).  The difference between the polyamines of Kitaguchi and the polyamines of claims 17-19 is that the polyamines of Kitaguchi all contain C2 alkylene groups while the polyamines of claims 17-19 contain one or more C3 alkylene groups.  One of ordinary skill would understand that the polyamines of Kitaguchi and the claimed polyamines are homologs because they differ only in the number of adjacent methylene (i.e., -CH2-) groups.   Compounds which are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977); see MPEP § 2144.09(II).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have used homologs of the polyamines of Kitaguchi corresponding to the claimed polyamines in the process of Kitaguchi, and the motivation to have done so would have been that one of skill would reasonably expect .
Claims 22-24 are rejected under 35 U.S.C. § 103 as being unpatentable over JP2012121997 (“Kitaguchi”; see English-language machine translation in 14-page document made of record by the examiner on August 14, 2020).
Considering Claim 22: Kitaguchi teaches a method of making a polyamide resin used as a curing agent for epoxy resins.  (Kitaguchi, ¶ 0002).  Kitaguchi teaches an example polyamide resin that is made by reacting an amine component that is 1-[2-[(2-aminoethyl)amino]ethyl]amino-2-propanol with linseed fatty acid dimer.  (Id. ¶¶ 0060-0061).  The linseed fatty acid dimer of Kitaguchi reads on the fatty acid component of claim 22.  
	The 1-[2-[(2-aminoethyl)amino]ethyl]amino-2-propanol in the example of Kitaguchi does not read on one of the selectively modified multifunctional amines of claim 22.  However, Kitaguchi teaches that 2-(2-aminoethylamino)ethanol is another preferred amine component that is used in making the polyamide resin.  (Id. ¶¶ 0016, 0025-0026).  The 2-(2-aminoethylamino)ethanol of Kitaguchi reads on the sixth structure recited by claim 22.  Kitaguchi is analogous art because it is directed to the same field of endeavor as the claimed invention, namely polyamine-type curing agents for epoxy resins.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the 1-[2-[(2-aminoethyl)amino]ethyl]amino-2-propanol in the example of Kitaguchi with the 2-(2-aminoethylamino)ethanol of Kitaguchi, and the motivation to have done so would have been that Kitaguchi identifies 2-(2-aminoethylamino)ethanol as another preferred amine component used for making the polyamide resin of Kitaguchi.  (Id. ¶ 0026).
	Furthermore, Kitaguchi generally teaches that it is suitable to prepare the amino component by reacting ethylene oxide or propylene oxide with a variety of polyamines, including triethylenetetramine (TETA) and tetraethylenepentamine (TEPA).  (Kitaguchi, ¶ 0024).  One of ordinary skill would reasonably expect that the reaction of ethylene oxide with TETA or TEPA, as suggested by Kitaguchi at ¶ 0024, in making the amine component of Kitaguchi would give rise to the third and first structures of claim 22, respectively.  One of ordinary skill would have had a motivation and reasonable Id.).
Considering Claim 23: Kitaguchi teaches a fatty acid dimer.  (Kitaguchi, ¶ 0060).
Considering Claim 24: Kitaguchi teaches an antifoaming agent.  (Kitaguchi, ¶ 0048).
Claims 25-30 are rejected under 35 U.S.C. § 103 as being unpatentable over JP2012121997 (“Kitaguchi”; see English-language machine translation in 14-page document made of record by the examiner on August 14, 2020) as evidenced by US Pat. 6,299,785 (“Shimokawa”).
Considering Claims 25-30: Claim 25 refers to the curing agent of claim 1.  The rationale for the obviousness rejection of claim 1 set forth above is hereby incorporated into the present obviousness rejection of claims 25-30.
	Kitaguchi teaches that a polyamide resin reading on the curing agent of claim 1 is combined with an epoxy resin sold under the product name EPICOAT 1001 to produce a coating film.  (Kitaguchi, ¶ 0062).  Evidentiary Shimokawa provides evidence that EPICOAT 1001 is a polyfunctional glycidyl ether of bisphenol A.  (Shimokawa, col 8, lines 32-36).  The polyamide resin composition of Shimokawa reads on the curing agent of claim 1, as recited by claim 25.  The EPICOAT 1001 of Kitaguchi reads on the epoxy composition of claims 25-29, and the coating film of Kitaguchi reads on the article of claim 30.
Response to Arguments
Applicant’s arguments in the remarks dated March 4, 2021, have been fully considered, and the examiner responds as follows.
At pages 10 and 11 of the remarks, applicant argues that the obviousness rejections of claims 1-6, 8-11, 14, and 22-24 set forth in the Office Action dated December 4, 2020, should be withdrawn because of the amendments to claims 1, 4, and 22.  Applicant points out that the structures recited by claims 1 and 22 no longer include homologs of 1-[2-[(2-aminoethyl)amino]ethyl]amino-2-propanol.  The examiner agrees with applicant that the rationale set forth in the obviousness rejection of the prior Office Action is no longer applicable in view of the amendment.  However, the examiner 
At pages 11 and 12 of the remarks, applicant argues that the obviousness rejections of claims 15 and 17-21 set forth in the Office Action dated December 4, 2020, should be withdrawn because of the amendment to claim 15.  Applicant points out that the amendment to claim 15 no longer encompasses X groups where X includes a branched alkyl chain.  The examiner agrees with applicant that the rationale set forth in the obviousness rejection of the prior Office Action is no longer applicable in view of the amendment.  However, the examiner is maintaining the rejection of the claims as obvious over Kitaguchi in view of the teaching of Kitaguchi that it is suitable to prepare the amino component from the reaction between ethylene oxide and triethylenetetramine (TETA) rather than from propylene oxide and diethylenetriamine.  (Kitaguchi, ¶ 0024).  The TETA of Kitaguchi falls within the scope of the polyamine of claim 15.  And, as is relevant to applicant’s argument, the adduct of ethylene oxide and TETA suggested by Kitaguchi does not contain a branched alkylene group that corresponds to a group within the X group of the claim.  Instead, internal ethylene groups (i.e., -CH2CH2-) in this adduct of Kitaguchi read on the R1 and R2 groups in the X and Y moieties in the structure of claim 15.
The remaining arguments set forth by applicant on page 12 concerning claims 25-30 have been fully considered but are not found to be persuasive for the reasons given above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767